  Case 16-30265         Doc 38     Filed 02/05/19 Entered 02/05/19 11:17:02              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-30265
         DIANNA M L THOMPSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/22/2016.

         2) The plan was confirmed on 12/29/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/04/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/08/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-30265        Doc 38      Filed 02/05/19 Entered 02/05/19 11:17:02                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $5,299.25
        Less amount refunded to debtor                         $518.49

NET RECEIPTS:                                                                                   $4,780.76


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $220.09
    Other                                                                 $310.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,530.09

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
AMERICASH LOANS LLC            Unsecured         920.00           NA              NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC    Unsecured            NA          17.76           17.76           0.00       0.00
CITI                           Unsecured         250.00           NA              NA            0.00       0.00
COMCAST CENTRAL WAREHOUSE      Unsecured         125.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP         Unsecured      6,000.00       6,210.03        6,210.03        178.45        0.00
CUSTOM COLLECTION SERVICES     Unsecured         632.00      1,823.00        1,823.00          52.39       0.00
CUSTOM COLLECTION SERVICES INC Unsecured         215.00           NA              NA            0.00       0.00
CUSTOM COLLECTION SERVICES INC Unsecured         430.00           NA              NA            0.00       0.00
CUSTOM COLLECTION SERVICES INC Unsecured         475.00           NA              NA            0.00       0.00
DOUGLAS POINT APARTMENT        Unsecured      4,000.00            NA              NA            0.00       0.00
GREEN GATE SERVICING           Unsecured      1,000.00         690.00          690.00          19.83       0.00
GREEN PINE LENDING             Unsecured         800.00           NA              NA            0.00       0.00
IC SYSTEM                      Unsecured          75.00           NA              NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL      Unsecured     25,000.00         280.00          280.00           0.00       0.00
INTERCOASTAL FINANCIAL LLC     Unsecured            NA         440.00          440.00           0.00       0.00
NIPSCO                         Unsecured            NA         204.18          204.18           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured            NA         326.25          326.25           0.00       0.00
SLM FINANCIAL CORP             Unsecured           0.00           NA              NA            0.00       0.00
SLM FINANCIAL CORP             Unsecured           0.00           NA              NA            0.00       0.00
SULLIVAN URGENT AID CENTERS LT Unsecured            NA         336.00          336.00           0.00       0.00
TRUSTMARK RECOVERY             Unsecured         500.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-30265         Doc 38      Filed 02/05/19 Entered 02/05/19 11:17:02                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,327.22            $250.67              $0.00


Disbursements:

         Expenses of Administration                             $4,530.09
         Disbursements to Creditors                               $250.67

TOTAL DISBURSEMENTS :                                                                        $4,780.76


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
